People v Thompson (2017 NY Slip Op 08860)





People v Thompson


2017 NY Slip Op 08860


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
SANDRA L. SGROI, JJ.


2005-11985
 (Ind. No. 3289/04)

[*1]The People of the State of New York, respondent,
vGarnell Thompson, appellant.


Garnell Thompson, Dannemora, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Solomon Neubort of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 23, 2008 (People v Thompson, 54 AD3d 975), affirming a judgment of the Supreme Court, Kings County, rendered November 15, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., BALKIN, LEVENTHAL and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court